

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.


Restricted Stock Unit Agreement
Amended and Restated 2013 Stock Incentive Plan


This Restricted Stock Unit Agreement (this “Agreement”) is made between
Endurance International Group Holdings, Inc., a Delaware corporation (the
“Company”), and the Recipient.
NOTICE OF GRANT
I.    Grant Date
Date:
 



II.    Recipient Information
Recipient:
 
Recipient Address:
 



III.    Grant Information
Number of Restricted Stock Units:
 



IV.    Vesting Table
Vesting Start Date:
 
First Anniversary of Vesting Start Date:
100%
 
 
 
 
All vesting is dependent on the Recipient continuing to perform services for the
Company, as provided herein.



This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:


Exhibit A – General Terms and Conditions
Exhibit B – Definitions
Exhibit C – Amended and Restated 2013 Stock Incentive Plan


This grant of RSUs satisfies in full all commitments that the Company has to the
Recipient with respect to the issuance of stock, stock options or other equity
securities.


ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.


__________________________
Name:
Title:
RECIPIENT


__________________________
Name:

Restricted Stock Unit Agreement
Amended and Restated 2013 Stock Incentive Plan


EXHIBIT A
GENERAL TERMS AND CONDITIONS
The terms and conditions of the award of the right to receive shares of common
stock, $0.0001 par value per share, of the Company (the “Common Stock”) made to
the Recipient (the “RSUs”), as set forth in the Notice of Grant that forms part
of this Agreement (the “Notice of Grant”), and subject to the terms and
conditions set forth in the Amended and Restated 2013 Stock Incentive Plan (the
“Plan”), are as follows:
1.    Award of Restricted Stock Units.
(a)    The RSUs are granted to the Recipient, effective as of the Grant Date (as
set forth in the Notice of Grant), in consideration of services rendered and to
be rendered by the Recipient to the Company. Each RSU represents the right to
receive one share of Common Stock upon vesting of the RSU, subject to the terms
and conditions set forth herein. Defined terms not defined herein (or in Exhibit
B of this Agreement) shall have the meaning set forth in the Plan.
(b)    The Recipient agrees that the RSUs shall be subject to the vesting
provisions set forth in Section 2 of this Agreement, the forfeiture provisions
set forth in Section 3 of this Agreement and the restrictions on transfer set
forth in Section 4 of this Agreement.
2.    Vesting.
(a)    The RSUs shall vest in accordance with the vesting schedule set forth in
the Notice of Grant (the “Vesting Schedule”). Upon the vesting of the RSU, the
Company will deliver to the Recipient, for each RSU that becomes vested, one
share of Common Stock, subject to the payment of any taxes pursuant to Section
7. The Common Stock will be delivered to the Recipient as soon as practicable
following each vesting date, but in any event within 30 days of such date.
(b)    Notwithstanding the Vesting Schedule set forth on the Notice of Grant,
upon the consummation of a Change in Control Event, the then remaining unvested
RSUs shall immediately become fully vested and free from all forfeiture
restrictions. “Change in Control Event” is defined in Exhibit B.
3.    Forfeiture of Unvested RSUs Upon Cessation of Service.
In the event that the Recipient ceases to perform services to the Company or
such other entity the service providers of which are eligible to receive an
award under the Plan (each such entity, a “Participating Entity”) for any reason
or no reason, with or without cause, then, except as set forth in Section 2(b)
hereof, all of the RSUs that are unvested as of the time of such cessation shall
be forfeited immediately and automatically to the Company, without the payment
of any consideration to the Recipient, effective as of such cessation. The
Recipient shall have no further rights with respect to any RSUs that are so
forfeited or any Common Stock that may have been issuable with respect thereto.
If the Recipient is providing services to a Participating Entity, any references
in this Agreement to provision of services to the Company shall instead be
deemed to refer to service with such Participating Entity.
4.    Restrictions on Transfer.
The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
encumber or dispose of, by operation of law or otherwise (collectively
“transfer”) any RSUs, or any interest therein, until such RSUs have vested and
the Common Stock represented by such RSUs has been delivered pursuant to Section
2 hereof. The Company shall not be required to treat as the owner of any RSUs or
issue any Common Stock to any transferee to whom such RSUs have been transferred
in violation of any of the provisions of this Agreement.
5.    Rights as a Shareholder.
The Recipient shall have no rights as a stockholder of the Company with respect
to any shares of Common Stock that may be issuable with respect to the RSUs
until the issuance of the shares of Common Stock to the Recipient following the
vesting of the RSUs.
6.    Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.
7.    Tax Matters.
(a)    Acknowledgments; No Section 83(b) Election. The Recipient acknowledges
that he or she is responsible for obtaining the advice of the Recipient’s own
tax advisors with respect to the award of RSUs and the Recipient is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents with respect to the tax consequences relating to
the RSUs. The Recipient understands that the Recipient (and not the Company)
shall be responsible for the Recipient’s tax liability that may arise in
connection with the acquisition, vesting and/or disposition of the RSUs and the
Common Stock represented thereby. The Recipient acknowledges that no election
under Section 83(b) of the Internal Revenue Code is available with respect to
RSUs.
8.    Miscellaneous.
(a)    Authority of Compensation Committee. In making any decisions or taking
any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan. All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Recipient.
(b)    No Right to Continued Service. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the RSUs is contingent upon
his or her continued service to the Company, this Agreement does not constitute
an express or implied promise of continued service relationship with the
Recipient or confer upon the Recipient any rights with respect to a continued
service relationship with the Company.
(c)    Section 409A. The RSUs awarded pursuant to this Agreement are intended to
be exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code and the Treasury Regulations issued thereunder (“Section 409A”).
The delivery of shares of Common Stock on the vesting of the RSUs may not be
accelerated or deferred unless permitted or required by Section 409A.
(d)    Recipient’s Acknowledgements. The Recipient acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the Recipient’s
own choice or has voluntarily declined to seek such counsel; (iii) understands
the terms and consequences of this Agreement; and (iv) is fully aware of the
legal and binding effect of this Agreement.
(e)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.


I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.




___________________________


RECIPIENT ACCEPTANCE
EXHIBIT B


DEFINITIONS


“Change in Control Event” shall mean the occurrence of one or more of the
following events, provided, in each case, that such event constitutes a “change
in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i):
1.    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control Event: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company) or (II) any acquisition by
any corporation pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (3) of this definition; or
2.    a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or
3.    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or
4.    the liquidation or dissolution of the Company.


EXHIBIT C


AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN









